UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53943 SOUPMAN, INC. (Exact name of registrant as specified in its charter) Delaware 61-1638630 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1110 South Avenue, Suite 100 Staten Island, New York 10314 (Address of principal executive offices) (Zip Code) (212) 768-7687 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Number of shares of common stock outstanding as of January 11, 2013 was 31,404,390 Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Balance Sheets November 30, 2012 August 31, 2012 (Unaudited) Assets Current Assets Cash $ $ Accounts receivable - net Prepaid expenses Total Current Assets Property and equipment- net Other Assets Accounts receivable - related parties - net Due from franchisee - related parties - Due from franchisee Debt issue costs Intangible assets - net Other assets Total Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities - related parties Debt - net Deferred franchise revenue Derivative liabilities Total Current Liabilities Equity Series A convertible preferred stock, par value $0.001; 2,500,000 shares authorized; 1,200,266 issued and outstanding Common stock, par value $0.001; 75,000,000 shares authorized; 31,277,640 and 30,904,790 issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Noncontrolling interests ) ) Total deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to consolidated financial statements -1- Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended November 30, Sales Soup sales - net $ $ Franchise sales - Franchise royalties Total sales Cost of sales Gross profit Operating expenses: General and administrative Royalty Total operating expenses Loss from operations ) ) Other income (expense) Interest income - Interest expense ) ) Stock expense related to convertible notes ) - Prepayment of debt penalty ) - Change in fair value of derivative liabilities - Total other expense- net ) ) Net loss including nocontrolling interest ) ) Less: net loss attributable to noncontrolling interest ) ) Net loss attributable to Soupman $ ) $ ) Basic and diluted loss per common share: $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to consolidated financial statements -2- Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Statement of Stockholders' Deficit Three Months Ended November 30, 2012 (Unaudited) Preferred Stock CommonStock Additional Total $0.001 Par Value $0.001 Par Value Paid-in Accumulated Noncontrolling Stockholders' Shares Amount Shares Amount Capital Deficit Interest Deficit Balance, August 31, 2012 ) ) ) Stock based compensation - Issuance of common stock for services rendered($0.55 - $0.72/share) - Issuance of common stock on notes payable ($0.55 - $0.65/share) - Issuance of common stock for nonpayment of notes payable ($0.50 - $0.61/share) - - 81 - - Reclassification of derivative liability for early payment of note - Reclassification of debt issue cost liability for warrants issued Net loss - ) ) ) Balance, November 30, 2012 $ ) $ ) $ ) See accompanying notes to consolidated financial statements -3- Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended November 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debt expense - Stock issued for non payment of note payable Depreciation Amortization of intangibles Amortization of debt discount - Amortization of debt issue cost - Stock issued for services Change in fair market value of derivative liabilities ) - Stock based compensation Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable ) ) Accounts receivable - related party ) Other assets ) - Prepaid expenses ) Increase (Decrease) in: Accounts payable and accrued liabilities Accounts payable and accrued liabilities - related parties - Net Cash Used in Operating Activities ) ) Cash Flows From Investing Activities: Proceeds from notes receivable - franchisees - Proceeds from note receivable - other - Advance in connection with sale of franchisee - related party - ) Due from franchisee - related party ) - Net Cash (Used in) Provided by Investing Activities ) Cash Flows From Financing Activities: Proceeds from issuance of notes - Repayment of debt ) ) Proceeds from issuance of common stock and warrants - Cash paid for direct offering costs of convertible notes payable and issuance of common stock ) - Net Cash Provided by (Used in) Financing Activities ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for taxes $
